Citation Nr: 0520076	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  02-13 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation for service-connected 
chloracne in excess of the currently assigned 10 percent.  


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).   



Procedural History

The veteran served on active duty from January 1969 until May 
1972.  Service in Vietnam is indicated by the evidence of 
record.  

In August 1999, the RO received the veteran's claim of 
entitlement to service connection for chloracne, claimed as 
secondary to herbicide exposure.  The March 2001 rating 
decision granted service connection; an initial disability 
evaluation of 10 percent was assigned.  The veteran disagreed 
with the rating assigned to his service-connected skin 
condition and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in August 2002.

In June 2003, the veteran presented sworn testimony before a 
Veterans Law Judge (VLJ) during a Travel Board Hearing at the 
Huntington, West Virginia, Regional Office.  A transcript of 
the hearing has been associated with the veteran's claims 
folder.  

This matter was previously before the Board in October 2003.  
At that time it was remanded for additional development, to 
include a VA examination and medical opinion.  An examination 
was conducted in November 2004.  A supplemental statement of 
the case (SSOC) was issued by the VA Appeals Management 
Center (AMC) in February 2005.  The case has since been 
returned to the Board.  

The VLJ who presided at the veteran's hearing subsequently 
left the Board.  Accordingly, in June 2005 the veteran was 
offered the opportunity to elect an additional hearing.  The 
veteran advised by correspondence dated June 27, 2005 that he 
did not desire an additional hearing.  

The Board has found that a remand is necessary prior to 
rendering a decision.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

The veteran is seeking entitlement to an initial evaluation 
of service-connected chloracne is excess of the currently 
assigned 10 percent rating.  For the reasons explained 
immediately below, the Board has determined that another 
remand is in order.  

Reasons for remand

Stegall v. West

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
skin disabilities. See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002].  In its October 2003 Remand, the 
Board determined that an additional medical examination was 
warranted.  Specifically, the prior remand required that the 
medical examination evaluate the veteran's skin condition 
with reference to both the current and prior rating criteria.  
See October 28, 2003 Board Remand, page 5, paragraph 5.  

Pursuant to the instructions contained in the remand the 
veteran was provided a VA examination in November 2004.  
However, the November 2004 examination report states that the 
examiner attempted to obtain a copy of the former rating 
schedule but was unable to do so.  Specifically, the examiner 
stated that he was "unable to find any previous rating 
criteria for chloracne."  [The Board notes that prior to 
August 30, 2002 there was not a specific Diagnostic Code for 
chloracne and that the condition was rated by analogy to 
eczema.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).]  
The examination report does not refer to use of the prior 
criteria using the alternate Diagnostic Code.  As such, it 
does not appear that the VA examiner was able to review the 
veteran's condition with reference to the current and prior 
criteria as required by the October 2003 remand.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
As such, the matter must be returned to VBA in order to 
obtain a medical opinion with reference to the prior criteria 
under 38 C.F.R. § 4.118 and to ensure that the instructions 
of the prior remand have been carried out.  

Extraschedular consideration

Also in the Board's prior remand, the AMC was instructed to 
address whether or not the matter merited referral for 
extraschedular consideration.  A review of the AMC's February 
2005 SSOC does not indicate that extraschedular consideration 
was included in its readjudication of the veteran's claim.  
Accordingly, the matter of extraschedular consideration must 
be adjudicated by the Agency of Original Jurisdiction (AOJ).  
See Stegall, supra.  

Representation

Additionally, in June 2003, at the time of the veteran's 
hearing he advised VA of his intent to revoke his 
representation by the Kentucky Department of Veterans 
Affairs.  Since that time, the veteran has not elected a new 
representative to assist him with his claim.  While this case 
is in remand status, the veteran should be given the 
opportunity to select a representative if such is his desire.  

In view of the foregoing, the case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
action:

1.  The VBA should contact the veteran in 
writing and 
notify him of his right to representation 
and explain the 
procedure for electing a representative.  

2.  VBA should then arrange for a medical 
opinion as to the matter of the severity 
and manifestations of the veteran's 
chloracne with reference to the schedular 
criteria in effect prior to August 30, 
2002.  If available, the specialist who 
conducted the November 2004 examination 
should provide this opinion.  If the 
November 2004 examiner is not available, 
the claims folder should be presented to 
a similarly qualified specialist.  If the 
specialist deems it necessary, the 
veteran should undergo an additional VA 
examination and/or diagnostic testing.  
The specialist's report should be 
associated with the veteran's VA claims 
folder.  

3.  VBA should then review the evidence 
of record, including any additional 
evidence obtained, and readjudicate the 
veteran's claims for an increased rating 
for his service-connected skin disorder.  
Such readjudication should include 
consideration of entitlement to an 
extraschedular rating for the skin 
disorder.  If the claim remains denied, 
VBA should provide the veteran with a 
supplemental statement of the case 
(SSOC).  The case should then be returned 
to the Board for further consideration, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




